Citation Nr: 1009351	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-40 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from October 1992 to February 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in April 2007, when 
it was remanded for further development.  The requested 
development has been completed, and the case has been 
returned for further review.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran sustained a right ankle sprain during 
service.  Treatment was rendered and the symptoms resolved.  
No ankle pathology was noted during subsequent service or on 
separation physical examination.

3.  The Veteran's current right ankle disability is not shown 
by objective medical evidence to have a nexus or relationship 
to the Veteran's ankle injury during active service.


CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in March 2003 and May 2007.  These 
letters provided all the notification required by Pelegrini 
and Dingess.  Accordingly, the Board concludes that the duty 
to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in November 2009.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a right ankle 
disability.  

II.  Analysis

The Veteran contends that the right ankle sprain he suffered 
while playing basketball during active service continues to 
cause him current ankle difficulties.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the service treatment records shows that 
in February and March 1996 the Veteran was treated for right 
ankle sprains.  Concerning the February injury, there was 
evidence of swelling, but no pain with the range of motion.  
In regard to the March injury, there was moderate swelling 
and tenderness but no pain on palpitation, no side to side 
instability, and no pain with flexion or extension.  The 
Veteran was instructed to stay off the ankle and return the 
following week if it had not improved.  There are no other 
complaints or findings referable to a right ankle injury 
during service.  At the Veteran's January 1997 separation 
examination there were no ankle injuries found or reported.  
On the associated medical history sheet there was no history 
or ankle problems.

The submitted private medical records document many injuries 
to the Veteran's right ankle.  A report from November 2000 
showed that the Veteran suffered a severe sprain of his right 
ankle playing basketball, the report stated that there was a 
lot of hematoma and some tenderness on the right side but 
that he was able to bear weight and had a good range of 
motion.  There was no history of recurrent ankle strains.  
The doctor stated that x-rays revealed small fracture 
fragments of an uncertain age.  A March 2001 report reveals 
that the Veteran injured his right heel while playing 
football; upon examination there was no bruising or swelling, 
and no pain on palpitation.  In a May 2001 report, the 
Veteran reinjured the right ankle and the doctor noted that 
there was swelling, limited range of motion, and some pain on 
deep palpitation.  The Veteran was again seen in August 2002 
following another ankle sprain and stated at that time that 
he had sprained his ankle approximately a year and a half ago 
and that the ankle had not been the same since that injury.  

An October 2004 letter from Dr. S. G., M.D., stated that the 
Veteran's August 2004 ankle x-ray report showed significant 
degenerative changes, and focal osteoarthritis at the tip of 
the medial malleolus which was consistent with the 
description the Veteran gave of the in-service ankle injury.  
The doctor further stated that the ankle mortis was intact 
and only bothered the Veteran when he was up and about for an 
extended period of time; which was consistent with an old 
injury.  He noted that the Veteran had multiple tiny 
osteophytes and evidence of a previous fracture that was 
healed, but probably presented as an avulsion fracture at the 
time of injury.  The history that he recorded was that there 
was an in-service injury and that these findings were 
consistent with that reported injury.

In a November 2009 VA examination, the Veteran reported that 
he sustained a severe sprain in training while playing 
basketball.  He did not receive a cast but reported being on 
crutches for several weeks.  The Veteran additionally stated 
that he sustained further sprains throughout the remainder of 
his military career and through the years since his 
separation.  He stated that he currently wakes with morning 
stiffness but that the ankle becomes moveable as the day 
progresses.  

Objectively, there was deformity, instability, pain, 
stiffness, and decreased speed of joint motion.  There was no 
weakness, no incoordination, no episodes of locking, 
dislocation, or sublaxation, no effusions, and no symptoms of 
inflammation.  There were also no flare-ups of joint disease.  

The Veteran was diagnosed with a recurrent right ankle sprain 
with residual laxity and instability.  The examiner opined 
that the current right ankle disability was less likely than 
not caused by the in-service incident.  The examiner noted 
that the findings of the March 1996 in-service examination 
were not consistent with a fracture, and that the private 
medical opinions offered do not take into account a review of 
the Veteran's service treatment records.  

The Board acknowledges that while the Veteran did sustain an 
injury to his right ankle in service, the evidence considered 
showed his symptomatology was acute and transitory in nature 
with no residual disability found at the January 1997 
separation examination.  Although, the evidence does include 
an October 2004 letter from Dr. S. G., M.D., stating the 
Veteran's current disabilities of his right ankle, this 
opinion is not deemed particularly probative.  It appears 
that this opinion was based on the history provided by the 
Veteran of the in-service injury, without review of pertinent 
medical records.  As noted above, the service treatment 
records fail to reveal complaints other than the one time in 
1996.  There is no history on separation examination of 
recurrent right ankle pathology and all lower extremity 
findings were normal.  Moreover, there were no pertinent 
findings in the years immediately after service.  Recurrent 
ankle strains appear to have occurred following his post-
service injury in 2000.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, as noted, 
while he claims to have had these complaints since the in-
service injury, that history is not found particularly 
credible for the reasons set forth above concerning in-
service and post-service contemporaneous treatment records.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  However, in this case, there is 
no competent medical evidence of a nexus between the 
veteran's current right ankle disability and his military 
service.  

The VA opinion, on the other hand, was entered with full 
review of the service and post-service treatment records.  
Thus this opinion is considered more probative and it is 
consistent with the totality of the evidence on file.

Accordingly, the Board finds that service connection for 
residuals of a right ankle disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   


ORDER

Service connection for a right ankle disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


